      Case 1:14-cv-07694-LJL-JLC Document 121 Filed 11/19/18 Page 1 of 3




BY ECF AND BY HAND
Hon. John F. Keenan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312
                                                                    November 19, 2018
      Re: King, et al. v. Wang et. al. No. 14-cv-07694 (JFK-JCL)

      Dear Judge Keenan:

       This firm represents Yien-Koo Wang King (“King”) as preliminary executrix of the
Estate of Chi-Chuan Wang (“Estate”) in King, et al. v. Wang et. al. No. 14-cv-07694 (JFK-
JCL) and writes to Your Honor in response to the letter of Mark Ressler, Esq. of Kasowitz
Benson, & Torres, LLP1 dated November 19, 2018. By his letter, Mr. Ressler seeks a
conference with the Court and, ultimately, a scheduling order which directs “joint
discovery” in the above-captioned action (the “Estate Action”) and a newly-commenced
proceeding with the caption Wang et al. v. King et al., No. 1:18-cv-08948 (JFK) (the “New
RICO Action”). While we have no objection to a conference, we oppose joint discovery
and object to the Kasowitz Firm’s unilateral decision to stay depositions in the Estate
Action until the Court grants its consolidation request.
       Earlier today, we wrote to Magistrate Judge James L. Cott regarding the Wangs’2
violation of an extant discovery order based upon the Kasowitz Firm’s assumptions that
Your Honor intended to reset discovery in the Estate Action in response to the filing of
the New RICO Action. See ECF Dkt. 119 (Letter of Sam P. Israel dated Nov. 19, 2018).
Briefly, the Wangs have failed to produce critical financial documents and have refused
to supply deposition dates for their clients until their request for a joint discovery


1 Kasowitz, Benson, and Torres, LLP (the “Kasowitz Firm”) has had three attorneys file
notices of appearance in this action and has replaced Akiva Cohen, Esq. of Kamerman,
Uncyk, Soniker, and Klein, P.C. (the “Kamerman Firm”) as lead counsel several months
after Mr. Cohen had replaced Ms. Carolyn Shields, Esq. of Liu & Shields, LLP (the
“Shields Firm) as lead counsel.
2 Andrew Wang and Shou-Kung Wang, along with their co-defendants Jian Bao Gallery

and Bao Wu Tang, shall hereinafter be collectively referred to as together the “Wangs.”
      Case 1:14-cv-07694-LJL-JLC Document 121 Filed 11/19/18 Page 2 of 3

Hon. John F. Keenan
United States District Court     Re: Case No. 14-cv-07694                       11/19/18
_____________________________________________________________________________
schedule is ruled upon. But even beyond the fact that they have disobeyed Magistrate
Judge Cott’s October 23rd scheduling order without first seeking a stay thereof, the
Wangs’ request to effectively start discovery from the beginning should be denied for
two overarching reasons. First, the complaint in the New RICO Action has not been
served on even a quarter of the named defendants. Second, we respectfully submit that
the claims in the New RICO Action will not survive a dismissal motion once they are
finally served on all necessary parties. The only defendant to the New RICO Action
whom the Wangs have jurisdiction over is King’s son, Raymond, and he has already
responded with a Rule 12(b)(6) motion to dismiss for failure to state a claim, for missing
the statute of limitations cutoff by fifteen years, and because the new action comprises a
collateral attack on the unanimously affirmed jury verdict rendered by the New York
County Surrogate’s Court.3

        This Estate Action started four years ago when King and her husband Kenneth
(together, the “Kings”) filed a complaint to hold the Wangs and their confederates liable
for engaging in dozens of violations of 18 U.S.C. 1962 et seq. (“RICO”) during Andrew
Wang’s tenure as preliminary executor to the injury of the Kings’ two corporations and
the Estate. Over the course of four years of pre-answer litigation, the Wangs persistently
sought dismissal of the corporate claims based upon statute of limitations grounds—and
they were largely successful. On March 26, 2018, this Court ruled that the Kings’
corporations could not litigate RICO claims because they were time barred in federal
court. See ECF Dkt. 65 (decision and order granting reargument and denying, in part, the
Wangs’ motion to dismiss). The Estate Action survived, however, to the extent it sought
recovery for the Estate against its former fiduciary and his accomplices. Id. Thus, the only
remaining claims in the Estate Action are Estate-held claims; Yien-Koo King is no longer
litigating in her individual capacity or on behalf of her corporations. Id.

       Yet last month the Wangs filed the New RICO Action against King (individually),
her husband, and her two children. By that proceeding, they seek the same individual
relief under RICO which they successfully argued must be denied to King and her
corporation based upon (i) an alleged lack of standing to seek relief for injuries incurred
by the Estate or, otherwise, (ii) the expired statute of limitations. To overcome this
problem, the Wangs’ new pleading alleges that their admittedly stale 15-year-old claims
were somehow resuscitated by their loss of a jury trial in the Surrogate’s Court last year;
they allege the trial itself comprised a predicate act and injury since it was won by King’s
ostensible fraud and the use of telephone wires. To interrupt discovery at this point in a

3 Raymond King’s motion was served on the Wangs ten days ago and is now awaiting
responsive papers for bundling and ECF filing pursuant to Your Honor’s Individual
Rules of Practice Rule 2(e).
                                       2
      Case 1:14-cv-07694-LJL-JLC Document 121 Filed 11/19/18 Page 3 of 3

Hon. John F. Keenan
United States District Court       Re: Case No. 14-cv-07694                         11/19/18
_____________________________________________________________________________
case brought by people in their mid-to-late eighties based upon such allegations (and
after already lengthy serial delays here and in the Surrogate Court) would be needlessly
prejudicial.

       The truth is, the Wangs know these claims have no chance at surviving dismissal
but are simply trying to stall King’s prosecution of the Estate Action and, if possible,
harass King’s children in the process.

        Considering (i) the Estate Action is entering its fifth year of pendency; (ii) the
Estate Action is currently pursued by King only in her capacity as preliminary executrix
of the Estate; (iii) discovery is set to close in the Estate Action on January 4, 2019; (iv) the
Wangs have still not served even half of the necessary parties in their New RICO Action;
(v) the claims in the New RICO Action are time-barred on their face and collaterally attack
the New York State Court’s adjudications; and (vi) the claims in the New RICO Action
do not concern injuries to the Estate, creating an entirely new discovery schedule would
be a prejudicial waste of judicial and party resources.
       Thus, while King, as preliminary executrix, is not averse to a conference with the
Court in the Estate Action, Mr. Ressler’s substantive requests should be denied in their
entirety.


                                            Respectfully submitted:

                                            Sam P. Israel, P. C.

                                            By:    /s/Sam P. Israel
                                            Sam P. Israel (SPI0270)
                                            Attorneys for Plaintiffs
                                            180 Maiden Lane, 6th Floor
                                            New York, New York 10038
                                            T: 646-787-9880 | F: 646-787-9886

cc.    Carolyn Shields, Esq. (via ECF);
       Akiva Cohen, Esq. (via ECF);
       Sondra Grigsby, Esq. (via ECF);
       Thomas Kelly, Esq. (via ECF); and
       Mark P. Ressler (via ECF).
       Counsel for Defendants Andrew Wang and Shou-Kung Wang




                                               3
